acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum tl-n-1717-97 date date sca released to associate district_counsel salt lake city from assistant chief_counsel income_tax accounting subject significant service_center advice this responds to your request for significant advice dated date in connection with questions posed by the underreporter branch and examination branch of the compliance division of the ogden service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed in no event shall it be disclosed to taxpayers or their representatives issues when the irs receives duplicate forms 1099-c reporting cancellation of indebtedness for each person with joint_and_several_liability on an indebtedness should the irs treat the full amount of the indebtedness cancelled as income to each separate taxpayer should the irs treat this situation in a manner similar to the way the irs deals with responsible persons under sec_6672 of the internal_revenue_code should the irs change its instructions to third parties who provide the irs with form 1099-c information when the irs receives forms 1099-c reporting cancellation of indebtedness for guarantors or sureties of a debt must the irs treat the full amount of the debt cancelled as income to each surety or guarantor should the irs treat this situation in a manner similar to the way the irs deals with responsible persons under sec_6672 should the irs change its instructions to third parties who provide the irs with form 1099-c information when applying the insolvency test of sec_108 should a taxpayer's interest in a pension_plan that is exempt from tl-n-1717-97 creditor’s claims be included as an asset and if so how should that interest be valued under the particular facts described below is issuance of a form 1099-c appropriate should the irs issue forms 1099-c when cancelling tax debt of individuals discharged in a bankruptcy case or as a result of an offer_in_compromise under sec_7122 should an entity required to report under sec_6050p subtract the proceeds of a foreclosure sale settlement etc from the total debt in arriving at the amount of debt cancelled for box of form 1099-c conclusions when the irs receives forms 1099-c reporting cancellation of indebtedness for each person with joint_and_several_liability on an indebtedness the irs should not treat the full amount of the indebtedness cancelled as income to each separate taxpayer instead a determination should be made as to the appropriate amount of discharged debt allocable to each taxpayer that is jointly and severally liable taking into account all the facts and circumstances reporting of cancellation of indebtedness is not required with respect to guarantors and sureties on an indebtedness how the discharged indebtedness should be treated as to each surety or guarantor if reported will be addressed in a separate memorandum when applying the insolvency test of sec_108 a taxpayer's interest in a pension_plan or other assets that are exempt from creditor's claims should be included as assets of the taxpayer an interest in a pension_plan should be valued in accordance with the principles described below under the particular facts described below in issuance of a form 1099-c is not appropriate the irs should not issue forms 1099-c when cancelling tax debt of individuals discharged in a bankruptcy case or as a result of an offer_in_compromise under sec_7122 an entity required to report under sec_6050p should subtract the proceeds of a foreclosure sale settlement etc from the total debt in arriving at the amount of debt cancelled to be reported in box of form 1099-c tl-n-1717-97 facts the irs receives separate forms 1099-c for obligors with joint_and_several_liability on an indebtedness that is discharged for example when spouses sign a note on a home mortgage and the home goes into foreclosure the irs receives forms 1099-c for guarantors or sureties on an indebtedness a taxpayer that realizes income_from_discharge_of_indebtedness claims the insolvency_exception described in sec_108 and has assets that are exempt from creditor's claims under state or other relevant law a debtor incurs an indebtedness to purchase an automobile in connection with that indebtedness the lender obtains an expensive insurance_policy pursuant to terms of the loan that states that a lender may obtain insurance when the borrower fails to provide proof of insurance when debtors have judicially challenged the insurance policies lending institutions have been required to remove the charge for the insurance policies the lender then issues a form 1099-c showing the removed cost of the insurance as cancellation_of_indebtedness_income the irs cancels debt in a number of situations including tax debt of individuals discharged in a bankruptcy case and debt cancelled through an offer_in_compromise under sec_7122 the service_center has received forms 1099-c in which the reporting entity has failed to subtract the proceeds of a foreclosure sale settlement etc from the total debt in arriving at the amount of debt cancelled for box of form c discussion joint obligors sec_6050p requires certain entities to report discharges of indebtedness final regulations issued under sec_6050p address the treatment of joint obligors in general a reporting entity must report discharges of indebtedness for each debtor discharged from such indebtedness sec_1_6050p-1 in addition in the case of multiple debtors that are jointly and severally liable on an indebtedness the amount of discharged indebtedness required to be reported is the total amount of indebtedness discharged sec_1 6050p- e ii when the reporting requirement of sec_6050p was enacted congress indicated in the legislative_history that it did not expect the reporting institutions to determine whether or not the debtor has income from the discharge_of_indebtedness tl-n-1717-97 h_r conf_rep no 103d cong 1st sess accordingly multiple reporting of the discharged debt is consistent with sec_6050p which requires reporting for each person whose indebtedness was discharged a joint_and_several obligation creates a legal relationship between the creditor and the co-obligors under which the creditor may sue one or more of the parties to the liability separately or all of them together at the creditor's option black's law dictionary pincite at common_law an obligor who is required to satisfy more than that obligor's proportionate share of a common obligation generally is entitled to seek pro_rata contribution from each of the other co-obligors restatement of restitution sec_81 however the right of contribution is an equitable doctrine and depends upon a determination of the facts and circumstances including whether the co-obligors equally enjoyed the use of the proceeds of the indebtedness because a taxpayer has a pro_rata right of contribution from each of the co-obligors under certain circumstances discharge of all of the co-obligors of the full amount of a joint_and_several obligation by a creditor should not be treated as income to each co-obligor in the full amount of the discharged obligation under sec_61 see kahle v commissioner t c memo 73_tcm_2080 which suggests that the amount of cancellation_of_indebtedness_income to a debtor in bankruptcy that gives rise to attribute reduction may be reduced because certain of the discharged debts were joint liabilities bressi v commissioner 62_tcm_1668 amount of discharge_of_indebtedness income for two taxpayers with joint_and_several_liability for indebtedness was equal to the total amount of the indebtedness discharged revrul_92_97 1992_2_cb_124 amount of discharge_of_indebtedness income for partnership and two jointly and severally liable partners equal to total amount of indebtedness discharged rather an appropriate allocation of the discharged indebtedness should be made between the co- obligors based on all the facts and circumstances in addition in response to your question whether the irs should change its instructions to third parties who provide the irs with form 1099-c information we note that reporting for multiple debtors was modified in the final regulations under sec_6050p while the general requirement for reporting the full amount of the debt for multiple debtors was retained several important exceptions were provided the decision to retain the general requirement for reporting the full amount of the debt for multiple debtors is explained in the preamble to the final regulations as follows the irs and treasury believe however that requiring reporting for multiple debtors is consistent with sec_6050p which provides that the reporting of a name address and tin is required for each person whose indebtedness tl-n-1717-97 was discharged the exceptions are described in sec_1 6050p- e i which states in the case of indebtedness of dollar_figure or more incurred on or after date that involves more than one debtor a reporting entity is subject_to the requirements of paragraph a of this section for each debtor discharged from such indebtedness in the case of indebtedness incurred prior to date and indebtedness of less than dollar_figure incurred on or after date involving multiple debtors reporting under this section is required only with respect to the primary or first-named debtor additionally only one return of information is required under this section if the reporting entity knows or has reason to know that co-obligors were husband and wife living at the same address when an indebtedness was incurred and does not know or have reason to know that such circumstances have changed at the date of a discharge of the indebtedness this paragraph e applies to discharges of indebtedness after date guarantors and sureties the final regulations under sec_6050p do not require reporting of discharges of indebtedness with respect to guarantors or sureties sec_1_6050p-1 states solely for purposes of the reporting requirements of this section a guarantor is not a debtor thus in the case of guaranteed indebtedness reporting under this section is not required with respect to a guarantor whether or not there has been a default and demand for payment made upon the guarantor the treatment of a reported discharge_of_indebtedness to each surety or guarantor will be addressed in a separate memorandum determination of insolvency and exempt assets sec_108 defines insolvent as the excess of liabilities over the fair_market_value of assets although case law interpreting the judicial insolvency exclusion that was in effect prior to the enactment of the bankruptcy_tax_act_of_1980 excluded assets exempt from creditors under state law see 42_bta_1110 marcus estate v commissioner tcmemo_1975_9 aod date the statutory language places no limitation on assets that are taken into account in determining a taxpayer's solvency the plain meaning of the term asset in sec_108 would include all of the taxpayer's assets in the insolvency calculation generally where the language of a statute is clear and unambiguous no further inquiry into the meaning of the statute is needed mertens law of federal taxation dollar_figure further sec_108 as an exclusion from income is to be construed narrowly u s v centennial savings bank fsb 499_us_573 excluding exempt assets from the measure of insolvency would provide taxpayers who are economically solvent ie whose total assets exceed their tl-n-1717-97 liabilities the opportunity to defer a current tax in instances where they have the ability to pay the tax therefore a debtor’s interest in a pension_plan should be taken into account in determining the debtor’s solvency even though the assets may be exempt from the reach of creditors under state law regarding the valuation of the pension assets we note that there are generally two categories of deferred_compensation plans defined contribution plans and defined benefit plans in the case of a defined_contribution_plan the actual earnings_of the trust assets are allocated among the accounts of the participants at least annually therefore the value of the benefits of an individual under a defined_contribution_plan is simply the value of the individual’s account or accounts under the plan defined benefit plans generally provide for a benefit that is defined by the plan with respect to factors such as the individual’s compensation length of service and age at benefit commencement thus there is no individual_account but a promise of a pension benefit that would usually be for the life of the individual with further payments possible to a survivor after the individual’s death in most cases an individual has the ability to elect to have the pension benefits paid in one or more optional forms of benefit in a case where an individual has commenced the receipt of benefits under a defined_benefit_plan and accordingly has elected a form of benefit payment that includes an annuity or installment payments we believe that value of the benefit should be the actuarial present_value of the payments that are to be made under the annuity or series of installments on or after the relevant date that is the date as of which the insolvency determination is made we suggest that the actuarial present_value be determined using the interest rate and the mortality tables set forth in sec_20_2031-7 of the regulations which are used to value annuities for federal estate_tax purposes this would appear to be consistent with the valuation requirements of sec_7520 of the code in the case where an individual has not commenced the receipt of retirement benefits under the plan and accordingly has not elected a form of benefit payment we suggest that the value of the benefit should be the greater of the actuarial present_value of the accrued_benefit payable at the plan's normal_retirement_age or the amount of any single-sum distribution that the participant could receive under the plan on the date as of the relevant date the suggested approach would ignore optional forms of benefits that could be chosen except that it would take into account any option that provides for an immediate cash payment tl-n-1717-97 there are certain types of defined benefit plans that base the individual’s benefit in part upon the separate_account of an individual see sec_414 of the code that may be contained in the plan for example a defined_benefit_plan could provide for a voluntary contribution account or for a rollover account for an individual in such a case we suggest that the value of the individual's benefit be the sum of the value of the separate_account treating the separate_account as a defined_contribution_plan plus the actuarial present_value of the part of the benefit that does not depend upon the separate_account as described above currently the actuarial factors used to value annuities under can be found in internal revenue publication entitled actuarial values alpha volume note however we understand that during the coming year the regulations will likely be changed to use a new mortality_table based on the united_states life tables for for estate and gift_tax purposes once this takes place publication will be revised to reflect the new table no liability under the facts described above we agree with your conclusion that issuance of the form 1099-c is improper in the fact situation you present the debtor has established that there was no debt therefore because the debtor owed nothing there was no cancellation of a debt and no resulting income from cancellation of any indebtedness cancellation of debt by irs cancellation of a tax debt by means of an offer_in_compromise does not give rise to discharge_of_indebtedness income 348_f2d_528 ct_cl the court in eagle asbestos concluded that a compromise of the interest portion of a tax debt did not give rise to income from the discharge_of_indebtedness because t he effect of the compromise settlement itself and the intentions of the parties in entering into it was to extinguish all tax_liabilities included in the items making up the compromise such an intent could not be fulfilled if taxable_income arose from the agreement this rationale applies equally 1under some plans the separate_account may be an account that is in a separate defined_contribution_plan rather than in the defined_benefit_plan itself an example of this type is a so-called floor-offset plan under a floor-offset plan the benefit otherwise payable under the defined_benefit_plan is reduced or offset by the actuarial equivalent of the account balance in the defined_contribution_plan in such a case the net benefit after application of the offset is the benefit payable from the defined_benefit_plan and can be valued under the suggested approach for defined benefit plans generally tl-n-1717-97 to cancellation of a tax debt itself as well as interest on a tax debt therefore no form 1099-c is required to be issued however we note that if the irs cancels a debt that is not a tax debt the amount cancelled is includible in discharge_of_indebtedness income and a form 1099-c should be issued with respect to tax debts of individuals discharged in bankruptcy regulations under sec_1_6050p-1 state reporting is required under this section in the case of a discharge_of_indebtedness in bankruptcy only if the creditor knows from information included in the reporting entity's books_and_records pertaining to the indebtedness that the debt was incurred for business or investment purposes further sec_1_6050p-1 states indebtedness is considered incurred for business purposes if it is incurred in connection with the conduct of any trade_or_business other than the trade_or_business of performing services as an employee indebtedness is considered incurred for investment purposes if it is incurred to purchase property_held_for_investment as defined in sec_163 an indebtedness arising as a result of nonpayment of an individual income_tax_liability is not incurred for business or investment purposes see sec_1_163-9t and 65_f3d_687 8th cir but see 106_tc_31 therefore a cancellation of such an indebtedness in bankruptcy would not give rise to a reporting requirement under sec_1_6050p-1 amount of indebtedness discharged when lender receives foreclosure proceeds or other settlement proceeds revrul_90_16 1990_1_cb_12 citing 311_us_504 indicates that a mortgage foreclosure is a disposition within the scope of sec_1001 of the code sec_1_1001-2 of the income_tax regulations provides that the amount_realized from the disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the disposition therefore to the extent that an amount of a debt is satisfied by the transfer of property in foreclosure there is a sec_1001 disposition event and there is no cancellation_of_indebtedness_income the regulations make clear that in the case of a transfer to a creditor of an asset encumbered by indebtedness for which the debtor is personally liable combined with a discharge by the creditor of the full amount of the debt there is a cancellation of indebtedness only to the extent the indebtedness exceeds the fair_market_value of the property sec_1_1001-2 example because the debt is being partially satisfied by the transfer of the property it is cancelled only to the extent the debt exceeds the value of the property consequently the amount of the debt satisfied should not be reported as discharged debt under sec_6050p entities required to report under sec_6050p should subtract the proceeds of a foreclosure sale settlement etc from the total debt in tl-n-1717-97 arriving at the amount of debt cancelled for box of form c the instructions to the form will be reviewed to consider whether a clarification in the instructions is appropriate thank you for your questions concerning these matters sincerely assistant chief_counsel income_tax accounting by s christopher f kane assistant to the chief br
